          Case 2:19-cv-01881-MMB Document 21 Filed 08/18/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   MAURICE ROBINSON                                              CIVIL ACTION

                       v.                                        NO. 19-1881

   NATIONAL RAILROAD PASSENGER
   CORPORATION
   d/b/a “AMTRAK”

                                                    ORDER

         AND NOW, this 18th day of August, 2020, upon consideration of the Amtrak’s Motion

for Summary Judgment (ECF 16), Plaintiff’s Response in Opposition (ECF 18), and Amtrak’s

Reply (ECF 19), for the reasons stated in the accompanying Memorandum, it is hereby

ORDERED that Amtrak’s Motion is GRANTED as to Plaintiff’s Hostile Work Environment

claims in Counts II and III, but is otherwise DENIED.



                                                    BY THE COURT:

                                                    s/ Michael M. Baylson

                                                    MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 19\19-1881 Robinson v Amtrak\19cv1881 Order re Motion for Summary Judgment.docx
